SUMMARY ORDER
AFTER ARGUMENT AND UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment is AFFIRMED.
Plaintiff-Appellant Hess Dell Joiner (“Joiner”), pro se, appeals from the final order and judgment of the United States District Court for the Western District of New York (Charles J. Siragusa, /.), granting summary judgment in favor of defendant-appellee The American Red Cross *897(“ARC”), dismissing Joiner’s claims for race discrimination and retaliation under Title VTI of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and the New York Human Rights Law, Executive Law § 290 et seq. We assume familiarity with the facts, procedural history, and issues on appeal.
In essence, ARC put forth evidence that Joiner was terminated for failing to meet her productivity goals, while Joiner claimed that ARC’s justification was a pretext for race discrimination and retaliation. Joiner alleged, in pertinent part, that her productivity goals were unfairly applied and that she was denied resources to help her meet them.
For substantially the reasons stated by the District Court, ARC’s motion for summary judgment was appropriately granted. The District Court properly found that ARC offered a legitimate nondiscriminatory reason for Joiner’s termination, that there was no genuine issue of material fact suggesting that ARC’s productivity goals and other policies were disparately applied to Joiner based on her race, and that there was no evidence that the key decisionmaker involved in Joiner’s termination was motivated by racial discrimination or retaliation. To the extent that there potentially were issues of disputed fact raised in the course of the summary judgment motion, the District Court properly found that several of those issues were not material and that, for other issues, Joiner had not offered any admissible evidence to raise a dispute. We have considered all of Joiner’s arguments on appeal and find them to be without merit.
The District Court’s judgment is therefore AFFIRMED.